IndyMac INDA Mortgage Loan Trust 2007-AR7 Final Term Sheet $698,603,100 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer 1 This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. 2 FREE WRITING PROSPECTUS DATED SEPTEMBER 27, 2007 IndyMac INDA Mortgage Loan Trust 2007-AR7 $698,603,100 Distributions are payable monthly on the 25th day of each month, beginning October 25, 2007 The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance(1) Pass-Through Rate(2) Class Initial Class Certificate Balance(1) Pass-Through Rate(2) Class 1-A-1 $ 278,880,000 Variable Class I-B-1 $ 6,915,000 Variable Class 1-A-2 $ 30,987,000 Variable Class I-B-2 $ 4,445,000 Variable Class 2-A-1 $ 140,768,000 Variable Class I-B-3 $ 2,800,000 Variable Class 2-A-2 $ 37,570,000 Variable Class II-B-1 $ 7,219,000 Variable Class 3-A-1 $ 163,279,000 Variable Class II-B-2 $ 4,559,000 Variable Class 3-A-2 $ 18,142,000 Variable Class II-B-3 $ 3,039,000 Variable Class A-R $ 100 Variable (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2) The pass-through rates are calculated as described in this free writing prospectus under “Summary—Description of the Certificates.” 3 Summary Issuing Entity IndyMac INDA Mortgage Loan Trust 2007-AR7, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07D7, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of September 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of September 1, 2007 and the origination date of that mortgage loan. Closing Date On or about September 27, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30-year conventional adjustable-rate mortgage loans secured by first liens on one- to four-family residential properties.The mortgage loans will be divided into three groups.Each group of mortgage loans is referred to as a “loan group.” The mortgage rate on each mortgage loan is fixed for a specified period after origination after which the mortgage rate is adjustable, based on a specified index.The aggregate stated principal balance of the mortgage loans in each loan group as of the cut-off date is expected to be approximately as follows: Loan Group Aggregate Principal Balance ($) Fixed Rate Period (months) 1 $329,295,844.38 60 2 $188,319,727.79 84 3 $191,575,252.60 120 Loan group 1 is sometimes referred to as aggregate loan group I, and loan group 2 and loan group 3 are sometimes together referred to as aggregate loan group II.Aggregate loan group I and aggregate loan group II are each referred to as an aggregate loan group. The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. As of the cut-off date, the mortgage loans in loan group 1 had the following characteristics: Aggregate Current Principal Balance $329,295,844 4 Geographic Concentrations in excess of 10%: California 58.16% Weighted Average Original LTV Ratio 68.86% Weighted Average Mortgage Rate 6.668% Range of Mortgage Rates 5.750% to 10.000% Average Current Principal Balance $821,187 Range of Current Principal Balances $55,000 to $4,250,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score 755 Weighted Average Gross Margin 2.746% Weighted Average Maximum Mortgage Rate 11.670% Weighted Average Minimum Mortgage Rate 2.746% Range of Months to Next Rate Adjustment Date 54 to 61 As of the cut-off date, the mortgage loans in loan group 2 had the following characteristics: Aggregate Current Principal Balance $188,319,728 Geographic Concentrations in excess of 10%: California 60.18% New York 10.09% Weighted Average Original LTV Ratio 67.01% Weighted Average Mortgage Rate 6.638% Range of Mortgage Rates 5.250% to 9.625% Average Current Principal Balance $818,781 Range of Current Principal Balances $213,203 to $4,027,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score 760 Weighted Average Gross Margin 2.716% Weighted Average Maximum Mortgage Rate 11.682% Weighted Average Minimum Mortgage Rate 2.716% Range of Months to Next Rate Adjustment Date 76 to 85 As of the cut-off date, the mortgage loans in loan group 3 had the following characteristics: Aggregate Current Principal Balance $191,575,253 Geographic Concentrations in excess of 10%: California 50.56% New York 16.10% Weighted Average Original LTV Ratio 70.42% Weighted Average Mortgage Rate 6.660% Range of Mortgage Rates 5.375% to 9.000% Average Current Principal Balance $870,797 Range of Current Principal Balances $97,600 to $4,390,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score 758 Weighted Average Gross Margin 2.719% Weighted Average Maximum Mortgage Rate 11.699% Weighted Average Minimum Mortgage Rate 2.719% Range of Months to Next Rate Adjustment Date 109 to 121 As of the cut-off date, the mortgage loans in aggregate loan group II had the following characteristics: Aggregate Current Principal Balance $379,894,980 Geographic Concentrations in excess of 10%: California 55.33% New York 13.12% Weighted Average Original LTV Ratio 68.73% Weighted Average Mortgage Rate 6.649% Range of Mortgage Rates 5.250% to 9.625% 5 Average Current Principal Balance $844,211 Range of Current Principal Balances $97,600 to $4,390,000 Weighted Average Remaining Term to Maturity 359 months Weighted Average FICO Credit Score 759 Weighted Average Gross Margin 2.717% Weighted Average Maximum Mortgage Rate 11.691% Weighted Average Minimum Mortgage Rate 2.717% Range of Months to Next Rate Adjustment Date 76 to 121 6 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Related Loan Group Initial Class Certificate Balance (1) Type Month of Final Scheduled Distribution Date Initial Rating (Moody’s/S&P) (2) Offered Certificates 1-A-1 1 $ 278,880,000 Senior/Super Senior/ Variable Pass-Through Rate November 2037 Aaa/AAA 1-A-2 1 $ 30,987,000 Senior/Support/ Variable Pass-Through Rate November 2037 Aaa/AAA 2-A-1 2 $ 140,768,000 Senior/Super Senior/ Variable Pass-Through Rate November 2037 Aaa/AAA 2-A-2 2 $ 37,570,000 Senior/Support/ Variable Pass-Through Rate November 2037 Aaa/AAA 3-A-1 3 $ 163,279,000 Senior/Super Senior/ Variable Pass-Through Rate November 2037 Aaa/AAA 3-A-2 3 $ 18,142,000 Senior/Support/ Variable Pass-Through Rate November 2037 Aaa/AAA A-R 1 $ 100 Senior/REMIC Residual November 2037 NR/AAA I-B-1 1 $ 6,915,000 Subordinate/ Variable Pass-Through Rate November 2037 Aa2/AA+ I-B-2 1 $ 4,445,000 Subordinate/ Variable Pass-Through Rate November 2037 A2/AA+ I-B-3 1 $ 2,800,000 Subordinate/ Variable Pass-Through Rate November 2037 Baa2/AA II-B-1 2 and 3 $ 7,219,000 Subordinate/ Variable Pass-Through Rate November 2037 Aa2/AA+ II-B-2 2 and 3 $ 4,559,000 Subordinate/ Variable Pass-Through Rate November 2037 A2/AA+ II-B-3 2 and 3 $ 3,039,000 Subordinate/ Variable Pass-Through Rate November 2037 Baa2/AA- 7 Class Related Loan Group Initial Class Certificate Balance (1) Type Month of Final Scheduled Distribution Date Initial Rating (Moody’s/S&P) (2) Non-Offered Certificates(3) I-P 1 $ 100 Prepayment Charges N/A NR/NR II-P-1 2 and 3 $ 100 Prepayment Charges N/A NR/NR II-P-2 2 and 3 $ 100 Prepayment Charges N/A NR/NR I-L 1 N/A Late Payment Fees N/A NR/NR II-L 2 and 3 N/A Late Payment Fees N/A NR/NR I-B-4 1 $ 3,951,000 Subordinate/ Variable Pass-Through Rate November 2037 NR/BB I-B-5 1 $ 823,000 Subordinate/ Variable Pass-Through Rate November 2037 NR/B I-B-6 1 $ 494,744 Subordinate/ Variable Pass-Through Rate November 2037 NR/NR II-B-4 2 and 3 $ 3,419,000 Subordinate/ Variable Pass-Through Rate November 2037 NR/BB II-B-5 2 and 3 $ 760,000 Subordinate/ Variable Pass-Through Rate November 2037 NR/B II-B-6 2 and 3 $ 1,139,980 Subordinate/ Variable Pass-Through Rate November 2037 NR/NR (1) This amount is subject to a permitted variance in the aggregate of plus or minus 10% and depends on the amount of mortgage loans actually delivered on the closing date. (2) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”).A rating is not a recommendation to buy, sell or hold securities.These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3) The Class I-P, Class II-P-1, Class II-P-2, Class I-L, Class II-L, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates are not offered by this free writing prospectus.Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. 8 The certificates also will have the following characteristics: Class Initial Pass-Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates 1-A-1 6.28666 % (2 ) calendar month (3) 30/360 (4) 1-A-2 6.28666 % (2 ) calendar month (3) 30/360 (4) 2-A-1 6.25869 % (2 ) calendar month (3) 30/360 (4) 2-A-2 6.25869 % (2 ) calendar month (3) 30/360 (4) 3-A-1 6.27744 % (2 ) calendar month (3) 30/360 (4) 3-A-2 6.27744 % (2 ) calendar month (3) 30/360 (4) A-R 6.28666 % (2 ) calendar month (3) 30/360 (4) I-B-1 6.28666 % (5 ) calendar month (3) 30/360 (4) I-B-2 6.28666 % (5 ) calendar month (3) 30/360 (4) I-B-3 6.28666 % (5 ) calendar month (3) 30/360 (4) II-B-1 6.26815 % (6 ) calendar month (3) 30/360 (4) II-B-2 6.26815 % (6 ) calendar month (3) 30/360 (4) II-B-3 6.26815 % (6 ) calendar month (3) 30/360 (4) Non-Offered Certificates Class I-P (7 ) (7 ) N/A N/A Class II-P-1 (7 ) (7 ) N/A N/A Class II-P-2 (7 ) (7 ) N/A N/A Class I-L (7 ) (7 ) N/A N/A Class II-L (7 ) (7 ) N/A N/A I-B-4 6.28666 % (5 ) calendar month (3) 30/360 (4) I-B-5 6.28666 % (5 ) calendar month (3) 30/360 (4) I-B-6 6.28666 % (5 ) calendar month (3) 30/360 (4) II-B-4 6.26815 % (6 ) calendar month (3) 30/360 (4) II-B-5 6.26815 % (6 ) calendar month (3) 30/360 (4) II-B-6 6.26815 % (6 ) calendar month (3) 30/360 (4) (1) Reflects the expected pass-through rate as of the closing date. (2) The pass-through rate for this class of certificates for the interest accrual period for any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans in the corresponding loan group. (3) The interest accrual period for any distribution date will be the calendar month preceding that distribution date. (4) Interest accrues at the rate described in this table based on a 360-day year that consists of twelve 30-day months. (5) The pass-through rate for each class of group I subordinated certificates for the interest accrual period for any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans in loan group 1. (6) The pass-through rate for each class of group II subordinated certificates for the interest accrual period related to each distribution date will be a per annum rate equal to the sum of: • the weighted average adjusted net mortgage rate of the group 2 mortgage loans, weighted on the basis of their respective stated principal balances as of the first day of the related due period (after giving effect to principal prepayments received in the prepayment period ending during that due period) multiplied by the assumed balance for loan group 2 immediately prior to that distribution date; and • the weighted average adjusted net mortgage rate of the group 3 mortgage loans, weighted on the basis of their respective stated principal balances as of the first day of the related due period (after giving effect to principal prepayments received in the prepayment period ending during that due period) multiplied by the assumed balance for loan group 3 immediately prior to that distribution date; divided by the sum of the assumed balance for each loan group in aggregate loan group II immediately prior to that distribution date. (7) The Class I-P, Class II-P-1, Class II-P-2, Class I-L and Class II-L Certificates will not accrue any interest. 9 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates. Designation Classof Certificates Senior Certificates: Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2 and Class A-R Certificates Subordinated Certificates: Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates Group I Certificates: The Group 1 Senior Certificates and Group I Subordinated Certificates Group II Certificates: The Group 2 and Group 3 Senior Certificates and Group II Subordinated Certificates Group I Subordinated Certificates: Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5 and Class I-B-6 Certificates Group II Subordinated Certificates: Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates Group 1 Senior Certificates: Class 1-A-1, Class 1-A-2 and Class A-R Certificates Group 2 Senior Certificates: Class 2-A-1 and Class 2-A-2 Certificates Group 3 Senior Certificates: Class 3-A-1 and Class 3-A-2 Certificates Offered Certificates: Senior Certificates, Class I-B-1, Class I-B-2, Class I-B-3, Class II-B-1, Class II-B-2 and Class II-B-3 Certificates Super Senior Certificates: Class 1-A-1, Class 2-A-1 and Class 3-A-1 Certificates Support Certificates: Class 1-A-2, Class 2-A-2 and Class 3-A-2 Certificates Record Date The last business day of the month preceding the month of a distribution date. Denominations Senior Certificates (other than the Class 1-A-2, Class 3-A-2 and Class A-R Certificates): $25,000 and multiples of $1 in excess thereof. Class 1-A-2, Class 3-A-2, Class I-B-1, Class I-B-2, Class 1-B-3, Class II-B-1, Class II-B-2 and Class II-B-3 Certificates: $25,000 and multiples of $1,000 in excess thereof. Class A-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and the Euroclear System in Europe and, upon request, through Clearstream Luxembourg. Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates We will make distributions on the 25th day of each month. If the 25th day of a month is not a business day, then we will make distributions the next business day. The first distribution is scheduled for October 25, 2007. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table on page S-10. On each distribution date, to the extent funds are available for the related loan group or aggregate loan group, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance immediately prior to that distribution date; and 10 · any interest remaining unpaid from prior distribution dates; less · any net interest shortfalls allocated to that class for that distribution date. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation with respect to the applicable aggregate loan group to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the aggregate principal balance of the mortgage loans in that aggregate loan group as of the first day of the prior month.If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans in an aggregate loan group exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each related class of certificates will be reduced proportionately by the amount of this excess. For each class of certificates, any unpaid interest amounts (which is interest due, but not distributed, on a prior distribution date) will be distributable as and to the extent described in this free writing prospectus. Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls experienced by the mortgage loans in the related loan group or aggregate loan group resulting from: · prepayments on the related mortgage loans; and · reductions in the mortgage rate on the related mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls for a loan group on any distribution date will be allocated pro rata among all interest-bearing classes of the related senior certificates and the related classes of subordinated certificates based on their respective entitlements, (or, in the case of the classes of group II subordinated certificates, based on interest accrued on each such subordinated class’ share of the assumed balance, as described more fully in this free writing prospectus under “Description of the Certificates — Interest,”) in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds for a loan group are not sufficient to make a full distribution of the interest entitlement on the related classes of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each interest-bearing class of related certificates of equal priority, pro rata, based on their respective interest entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class of certificates will be entitled to receive on the next distribution date. Amounts Available for Distributions on the Certificates The amount available for distributions on the certificates on any distribution date will be calculated on a loan group by loan group basis and generally consists of the following amounts with respect to the mortgage loans in a loan group (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans in that loan group in the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans in that loan group, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; · net proceeds from the liquidation of defaulted mortgage loans in that loan group, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loan, plus accrued interest); · subsequent recoveries with respect to mortgage loans in that loan group; 11 · partial or full prepayments with respect to mortgage loans in that loan group collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer and the compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan in that loan group repurchased by the seller or purchased by the servicer during the applicable period. Fees and Expenses The amounts available for distribution on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; · the trustee fee due to the trustee; · any lender paid mortgage insurance premiums; · amounts reimbursed to the servicer and the trustee in respect of advances previously made by them and other amounts for which the servicer and the trustee are entitled to be reimbursed; · all prepayment charges (which are distributable only to the Class I-P, Class II-P-1 and Class II-P-2 Certificates, as applicable); · all late payment fees (which are distributable only to the Class I-L and Class II-L Certificates, as applicable); · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed. Any amounts paid from collections on the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan that will equal one-twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate. The servicing fee rate for each mortgage loan will be 0.375% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. Additional Servicing Compensation The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to the mortgage loans. Source and Priority of Payments These amounts will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Priority of Distributions Among Certificates In general, on any distribution date, available funds for each loan group, will be distributed in the following order: · to interest on each interest-bearing class of senior certificates related to that loan group, pro rata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates relating to that loan group then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · to interest on and then principal of the related classes of subordinated certificates, in the order of their seniority, beginning with the Class I-B-1 and Class II-B-1 Certificates, as applicable, in each case subject to the limitations set forth below; and · from any remaining available amounts, to the Class A-R Certificates. Principal Distributions Generally, principal collections from the mortgage loans in a loan group are allocated to the related 12 senior certificates as set forth below, and any remainder is allocated to the related group of subordinated certificates: · in the case of scheduled principal collections on the mortgage loans in a loan group, the amount allocated to the related senior certificates is based on the ratio of the aggregate class certificate balance of the related senior certificates to the aggregate stated principal balance of the mortgage loans in the loan group and · in the case of principal prepayments on the mortgage loans in a loan group, the amount allocated to the related senior certificates is based on a fixed percentage (equal to 100%) until the seventh anniversary of the first distribution date, at which time the percentage will step down as described in this free writing prospectus, if the specified conditions are met. Notwithstanding the foregoing, · no decrease in the senior prepayment percentage related to a loan group in an aggregate loan group will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans in each loan group in that aggregate loan group are satisfied and · if the aggregate subordination percentage for a group of subordinated certificates meets a certain threshold and certain conditions related to loss and delinquency performance of the mortgage loans in each loan group in the related aggregate loan group are satisfied (referred to as the “two-times test”), the senior prepayment percentage for each related senior certificate group will step down prior to the seventh anniversary of the first distribution date, and will be a smaller percentage than would be the case if the two times test were not met. Senior Certificates: On each distribution date, the principal amount for each loan group, up to the amount of the related senior principal distribution amount, will be distributed as principal of the classes of senior certificates as follows: · with respect to loan group 1, in the following priority: (1)to the Class A-R Certificates, until its class certificate balance is reduced to zero; and (2)concurrently, to the Class 1-A-1 and Class 1-A-2 Certificates, pro rata, until their respective class certificate balances are reduced to zero; provided that if the group I senior step down conditions are not satisfied for that distribution date, the prepayment amount for loan group 1 will be distributed sequentially, to the Class 1-A-1 and Class 1-A-2 Certificates, in that order, until their respective class certificate balances are reduced to zero; · with respect to loan group 2, concurrently, to the Class 2-A-1 and Class 2-A-2 Certificates, pro rata, until their respective class certificate balances are reduced to zero; and · with respect to loan group 3, concurrently, to the Class 3-A-1 and Class 3-A-2 Certificates, pro rata, until their respective class certificate balances are reduced to zero. Subordinated Certificates; Applicable Credit Support Percentage Trigger: On each distribution date, to the extent of available funds available therefor, the principal amount related to each loan group, up to the related subordinated principal distribution amount, will be distributed as principal of the related classes of subordinated certificates in order of their distribution priorities, beginning with the Class I-B-1 and Class II-B-1 Certificates, as applicable, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the related subordinated principal distribution amount from each loan group in the related aggregate loan group; provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates in the related subordinated certificate group then outstanding with the highest distribution priority) is less than the original applicable credit support percentage for that class of subordinated certificates (referred to as a “restricted class”), the restricted classes will not receive distributions of principal prepayments.Instead, the portion of principal prepayments otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates in the same subordinated certificate group that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. 13 Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. The servicer is permitted to modify any mortgage loan in lieu of refinancing at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in the first three months following origination). Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. Subordination The senior certificates will have a distribution priority over the related classes of subordinated certificates.Among the subordinated certificates within each group of subordinated certificates, each class of subordinated certificates will have a distribution priority over the class or classes of certificates in that group with a higher numerical designation, if any. Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against most losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan. In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans in a loan group first, to the related group of subordinated certificates, beginning with the class of subordinated certificates in that group of subordinated certificates then outstanding with the lowest priority of distribution, and second to the related senior certificates in accordance with the priorities set forth in this free writing prospectus under “Description of the Certificates— Allocation of Losses.” Additionally, as described above under “Priority of Distributions— Principal Distributions,” unless certain conditions are met, the senior prepayment percentage related to a loan group (which determines the allocation of unscheduled payments of principal between the related senior certificates and the related subordinated certificates) will exceed the related senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans in that loan group).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates which receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance of the loan group evidenced by the related group of subordinated certificates.Increasing the respective interest of a group of subordinated certificates relative to that of the related classes of senior certificates is intended to preserve the availability of the subordination provided by that group of subordinated certificates. Cross-Collateralization of Aggregate Loan Group II If on any distribution date the aggregate class certificate balance of the senior certificates of a senior certificate group related to aggregate loan group II, after giving effect to distributions to be made on that distribution date, is greater than the aggregate stated principal balance of the mortgage loans in the related loan group (such group, the “undercollateralized group”), all amounts otherwise distributable as principal to the group II subordinated certificates (or, following the related senior credit support depletion date, the amounts described in the following sentence) will be distributed as principal to the senior certificates of that undercollateralized group, until the aggregate class certificate balance of the senior certificates of the undercollateralized group equals the aggregate stated principal balance of the mortgage loans in that loan group in aggregate loan group II (such distribution, an “undercollateralization distribution”).If the senior certificates of a senior certificate group related to aggregate loan group II constitute an undercollateralized group on any distribution date following the related senior credit support depletion date, undercollateralization distributions will be made from the excess of the available funds for the other loan group in aggregate loan group II remaining after all required amounts for that distribution date have 14 been distributed to the senior certificates of that senior certificate group. Accordingly, the group II subordinated certificates will not receive distributions of principal until each undercollateralized group in aggregate loan group II is no longer undercollateralized. All distributions described in this “—Cross-Collateralization of Aggregate Loan Group II” section will be made in accordance with the priorities set forth in this free writing prospectus under “Distributions on the Certificates —
